MEMORANDUM **
California state prisoner Sean Demetrious Clark appeals pro se the district court’s summary judgment in favor of prison officials in his 42 U.S.C. § 1983 action alleging Eighth Amendment violations. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Delta Sav. Bank v. United States, 265 F.3d 1017, 1021 (9th Cir.2001), and we affirm.
The district court properly granted summary judgment to defendants on Clark’s claims that prison medical staff misdiagnosed him as being positive for tuberculosis (“TB”) and subjected him to unnecessary TB treatments, including anti-TB medications and isolation in a quarantined cell at a different prison. See Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir.1996) (as a matter of law difference of opinion between prisoner and prison doctors fails to show deliberate indifference to serious medical needs).
The district court did not abuse its discretion in denying Clark’s request for appointment of counsel because Clark failed to demonstrate exceptional circumstances. See Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir.1991).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.